COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued by Teleconference


RUTH BETTIE CALLOWAY
                                          MEMORANDUM OPINION * BY
v.        Record No. 0805-96-3             JUDGE LARRY G. ELDER
                                              APRIL 22, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF AMHERST COUNTY
                    J. Michael Gamble, Judge
          Thomas S. Leebrick (Mosby & Leebrick, on
          brief), for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Ruth Bettie Calloway (appellant) appeals her conviction of

driving under the influence of alcohol, a second offense, in

violation of Code § 18.2-266.    She contends that the trial court

erroneously denied her motion to suppress.    She argues that the

trial court erred when it concluded that the investigating

officer had a reasonable articulable suspicion to stop her

vehicle and to subsequently investigate her for driving under the

influence of alcohol.   She also argues that the trial court erred

when it concluded that the investigating officer had probable

cause to arrest her for driving under the influence of alcohol.

Finally, she contends that because the evidence of her breath

test should have been suppressed, the remaining evidence was
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
insufficient to support her conviction.   For the reasons that

follow, we affirm.

                                  I.

                                 FACTS

     At 2:49 a.m. on July 8, 1995, Deputy Tetterton was informed

by a dispatcher of a disturbance at the "last brick house" on

Randolph Lane.   Two minutes later he arrived at Randolph Lane and

saw a car driven by appellant.    Deputy Tetterton proceeded to

stop appellant's car and arrest her for driving under the

influence of alcohol.   Appellant later took a breath test that

indicated that her breath alcohol content exceeded the legal

limit.
     Appellant was arrested and charged with second offense

driving under the influence of alcohol.   Appellant moved to

suppress the results of her breath test on Fourth Amendment

grounds, and the trial court overruled her motion.     At the

conclusion of the evidence, appellant renewed her Fourth

Amendment arguments in a motion to strike the Commonwealth's

evidence.   The trial court overruled this motion and convicted

appellant of second offense driving under the influence of

alcohol.

                                  II.

                 THE INITIAL STOP OF APPELLANT'S CAR

     Appellant contends that Deputy Tetterton's initial stop of

her car was unlawful because he lacked a reasonable, articulable




                                  -2-
suspicion that she was involved in criminal activity.       We

disagree.

       Upon appeal from a trial court's denial of a motion to

suppress, we must review the evidence in the light most favorable

to the prevailing party, granting to it all reasonable inferences

fairly deducible therefrom.     See Commonwealth v. Grimstead, 12
Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991); Reynolds v.

Commonwealth, 9 Va. App. 430, 436, 388 S.E.2d 659, 663 (1990).

Determinations of reasonable suspicion and probable cause require
de novo review on appeal.     Ornelas v. United States,          U.S.

___,      , 116 S. Ct. 1657, 1663, 134 L. Ed. 2d 911 (1996).

However, a trial court's "findings of historical fact" should be

reviewed only for "clear error."       Id.

       "In order to justify an investigatory stop of a vehicle, the

officer must have some reasonable, articulable suspicion that the

vehicle or its occupants are involved in, or have recently been

involved in, some form of criminal activity."        Logan v.
Commonwealth, 19 Va. App. 437, 441, 452 S.E.2d 364, 367 (1994)

(citing Murphy v. Commonwealth, 9 Va. App. 139, 143-44, 384
S.E.2d 125, 127 (1989)).    "In determining whether an 'articulable

and reasonable suspicion' justifying an investigatory stop of a

vehicle exists, courts must consider 'the totality of the

circumstances -- the whole picture.'"        Murphy, 9 Va. App. at 144,

384 S.E.2d at 128 (quoting United States v. Sokolow, 490 U.S. 1,

8, 109 S. Ct. 1581, 1585, 104 L. Ed. 2d 1 (1989)).



                                 -3-
     We hold that Deputy Tetterton had a reasonable articulable

suspicion that appellant was involved in criminal activity when

he initially stopped her car.   The record established that Deputy

Tetterton received a report from a police dispatcher that an

African-American woman was "yelling, screaming, and knocking" on

the front door of a residence on Randolph Lane in a manner that

was unwelcome and upsetting to one of the occupants of the house.

The dispatcher also told him that the person causing the

disturbance drove a "small" car that was parked in the driveway

to the house, which was the last brick house on the street.

Approximately two minutes later, Deputy Tetterton arrived at

Randolph Lane and saw a Ford Tempo backing out from one of the

last two driveways on the street.     When the car approached Deputy

Tetterton, he saw that it was driven by an African-American

female.   Based on these observations, he decided to stop the

vehicle and investigate.
     The factual scenario reported by the dispatcher provided an

objective basis for the deputy to suspect that the person who

caused the disturbance at the house on Randolph Lane was involved

in some form of criminal activity.    Although Deputy Tetterton did

not know the exact nature of the "problem" at the residence, the

fact that the person at the front door was causing a disturbance

at an unusually early hour and that this disturbance provoked an

occupant of the house to call the police provided an objective

basis for the deputy to suspect that criminal activity was afoot.




                                -4-
 In addition, considering the dearth of activity on this small,

residential street in the predawn hours of the morning, and

Deputy Tetterton's quick arrival at the scene, it was reasonable

for him to conclude that appellant was the person who caused the

disturbance at the house on Randolph Lane.   The deputy saw

appellant's car backing out from one of the last driveways on the

street two minutes after learning of the disturbance, and

appellant matched the police dispatcher's description of the

person who purportedly caused the disturbance. 1

                                 III.

   INVESTIGATION OF APPELLANT FOR DRIVING UNDER THE INFLUENCE

     We hold that Deputy Tetterton had a reasonable articulable

suspicion that appellant was driving under the influence of

alcohol that justified his further detention of her to perform

field sobriety tests.   The record establishes that after Deputy

Tetterton stopped appellant's car, he approached the driver's

side window to ask appellant a few questions.      When he arrived at

the driver's side window, Deputy Tetterton detected the odor of

alcohol on appellant's person.    After asking appellant if she had
     1
      We disagree with the trial court's conclusion that Deputy
Tetterton's stop was justified under the "community caretaker"
exception to the Fourth Amendment's prohibition of warrantless
searches and seizures. The record does not establish that Deputy
Tetterton had a reasonable articulable suspicion that appellant
was either in distress or in need of assistance at the time he
stopped her car. See Commonwealth v. Waters, 20 Va. App. 285,
288-89, 456 S.E.2d 527, 529 (1995). However, "[a]n appellate
court may affirm the judgment of a trial court when it has
reached the right result for the wrong reason." Driscoll v.
Commonwealth, 14 Va. App. 449, 452, 417 S.E.2d 312, 313 (1992).




                                 -5-
been drinking, appellant admitted that she had consumed three

beers.   As discussed previously, Deputy Tetterton reasonably

suspected that appellant had engaged in the unusual behavior of

"yelling, screaming, and knocking" on the door of a nearby

residence in the predawn hours of the morning.   The deputy then

asked appellant to step out of the car to perform field sobriety

tests.   Based on these circumstances, Deputy Tetterton had a

reasonable articulable suspicion that appellant was operating her

vehicle while intoxicated.
                                IV.

                PROBABLE CAUSE TO ARREST APPELLANT

     We hold that Deputy Tetterton had probable cause to arrest

appellant for driving under the influence of alcohol.

"'[P]robable cause exists when the facts and circumstances within

the officer's knowledge, and of which he has reasonably

trustworthy information, alone are sufficient to warrant a person

of reasonable caution to believe that an offense has been or is

being committed.'"   Jones v. Commonwealth, 18 Va. App. 229, 231,

443 S.E.2d 189, 190 (1994) (quoting Taylor v. Commonwealth, 222
Va. 816, 820, 284 S.E.2d 833, 836 (1981), cert. denied, 456 U.S.
906, 102 S. Ct. 1753, 72 L. Ed. 2d 163 (1982)).    After Deputy

Tetterton stopped the car driven by appellant on Randolph Lane,

he noticed the odor of alcohol on appellant's person, the

"glassy, bloodshot" appearance of her eyes, her slow and slurred

speech, and her "unsteady and wobbly" performance of the field




                                -6-
sobriety tests.   Based on these facts, it was reasonable for the

deputy to believe that appellant had been driving her car while

under the influence of alcohol.

     Because the trial court correctly overruled appellant's

motion to suppress her breath test, the evidence at trial was

sufficient to support her conviction.

     For the foregoing reasons, we affirm the conviction of

driving under the influence of alcohol, a second offense, in

violation of Code § 18.2-266.

                                                         Affirmed.




                                  -7-